Citation Nr: 1747255	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-33 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Seattle, Washington currently retains jurisdiction.

A personal hearing was conducted between the Veteran and undersigned in September 2016.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. It is as likely as not that the Veteran's diagnosed bilateral mixed hearing loss had its onset in service.

2. Tinnitus is as likely as not related to the Veteran's active service or service-connected hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A May 2013 VA examination diagnosed bilateral mixed hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  The Veteran's complaints of tinnitus are also noted.  Element (1) of Shedden has been met.

The Veteran attributes his current hearing loss and tinnitus to in-service exposure to noise from vehicle engines and artillery fire.  See September 2016 Hearing Testimony.  His DD-214 documents his military occupational specialty of Truck Vehicle Mechanic.  The Veteran's reports of in-service noise exposure are credible and sufficient to satisfy element (2) of Shedden.

Turning to Shedden element (3), the record does not reflect treatment or diagnosis of hearing loss for VA purposes in service.  Significantly, however, a December 1967 report of medical history completed a few months before separation notes the Veteran's complaint of hearing loss.  Although it did not meet the requirements for hearing loss for VA purposes, hearing loss was even noted/diagnosed by the examiner at discharge.  This indication of hearing loss is supported by the Veteran's lay statements.  He reports experiencing a shift in hearing acuity while in service that has progressively worsened over time.

Taken together with the circumstances of the Veteran's service, the totality of the evidence supports the finding that the onset of his current hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.  

The Board has considered the May 2013 VA examiner's opinion that the Veteran's hearing loss is less likely as not caused by or a result of an event in military service.  However, the examiner did not review the Veteran's service treatment records, and therefore lacked a complete understanding of his medical history and circumstances of service.  It is also unclear as to whether the examiner fully considered the lay history of the Veteran.  The opinion is therefore inadequate and outweighed by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

With respect to tinnitus, the evidence is at least in equipoise on the question of a nexus, or Shedden element (3).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The May 2013 examiner stated that he could not opine on the etiology of the Veteran's tinnitus without resorting to speculation, because he did not have access to the claims file.  The examiner acknolwedged the Veteran's reports of in-service noise exposure, but also noted that the Veteran denied experiencing tinnitus in a 2008 medical evaluation.  At his September 2016 hearing, the Veteran clarified that he experienced ringing in the ears continuously since service, but did not understand that his symptoms qualified as tinnitus.  Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems; The MERCK Manual, Section 7, Ch. 85, Inner Ear.    

The Board finds the Veteran's competent and credible reports of tinnitus to be of equal weight to the medical opinion.  In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of tinnitus, the provision from the MERCK manual, and credible lay testimony, the Board finds the evidence is at least in relative equipoise regarding tinnitus.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


